About DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-12, 15-17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12, 15-17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiewla U.S. PAP 2020/0388285 A1, in view of O’Donovan U.S. PAP 2020/00105273 A1 further in view of Oktem U.S. PAP 2019/0325865 A1.

	Regarding claim 1 Spiewla teaches a method (Systems, methods and software are disclosed for processing requests from users of an infotainment system, see abstract), comprising: 
receiving, at an information handling device, a user command (receiving a request from a user of the infotainment system, see par. [0005]); 
	identifying, using a processor, a category associated with the user command, wherein the identifying comprises accessing a database comprising a list of associations between user commands and categories (determining a domain for the received request based on information contained in the received request, see par. [0005]; one of a plurality of virtual assistants 246 respectively assigned to handle requests 252 for a plurality of respectively assigned domains, see par. [0345]);  
	 
	and performing, responsive to determining that the digital assistant is associated with the information handling device, a function corresponding to the user command using the information handling device (and transmitting a response to the request to the user, see par. [0005]). 
	However Spiewla does not teach a first digital assistant from the ecosystem is not associated with the category and identifying a plurality of second digital assistants from the ecosystem that are associated with the category of the command, wherein the determining the first digital assistant is not associated with the category comprises identifying that the first digital assistant cannot perform an action within the user command and wherein the identifying  the plurality of second digital assistants comprises identifying the plurality of second digital assistants, associated with a second information handling device, can perform the action, wherein the determining comprises accessing a database comprising a list of associations between digital assistants of the ecosystem and categories and determining a match between the category associated with the user command and the plurality of second digital assistants that can -2-Atty. Docket No. RPS920180059USNP (710.651) perform the action by comparing the category associated with the user command to the list of associations; 
	transmitting, based on identifying the plurality of second digital assistants can perform the action, an indication to one of the plurality of second digital assistants from the first digital assistant instructing the one of the plurality of second digital assistants to perform the command, wherein the transmitting comprises identifying the one of the plurality of second digital assistants via the plurality of second digital assistants determining the one of the plurality of second digital assistants by communicating between the plurality of second digital assistants; 

	and performing the function corresponding to the user command using the one of the plurality of second digital assistants.
	In the same field of endeavor O’Donovan teaches an improved data processing apparatus and method and more specifically to mechanisms for routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001]. O’Donovan teaches a first digital assistant from the ecosystem is not associated with the category and identifying a plurality of second digital assistants from the ecosystem that are associated with the category of the command (O’Donovan a ranking value for subject or category expertise, a ranking value for confidence, or the like. In initializing the ranking value for each of the subset of virtual assistants, virtual assistance confidence engine 310 may initialize the ranking values to zero, virtual assistance confidence engine 310 may access one or more knowledge databases to obtain a ranking value for each of the subset of virtual assistants and utilize the obtained ranking values, see par. [0043]), wherein the determining the first digital assistant is not associated with the category comprises identifying that the first digital assistant cannot perform an action within the user command and wherein the identifying  the plurality of second digital assistants comprises identifying the plurality of second digital assistants, associated with a second information handling device, can perform the action, wherein the determining comprises accessing a database comprising a list of associations between digital assistants of the ecosystem and categories (based on the identified subject or category, virtual assistant identification engine 316 selects one or more virtual assistants of the subset of virtual assistants using the associated set of ranking values and a set of characteristics that indicates which ranking value of the set of ranking values to evaluate, see par. [0045]).
	It would have been obvious to one of ordinary skill in the art to combine the Spiewla invention with the teachings of O’Donovan for the benefit of routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001].
	 
	However Spiewla in view of O’Donovan does not teach determining a match between the category associated with the user command and the plurality of second digital assistants that can-2-Atty. Docket No. RPS920180059USNP(710.651) perform the action by comparing the category associated with the user command to the list of associations; transmitting, based on identifying the plurality of second digital assistants can perform the action, an indication to one of the plurality of second digital assistants from the first digital assistant instructing the one of the plurality of second digital assistants to perform the command, wherein the transmitting comprises identifying the one of the plurality of second digital assistants via the plurality of second digital assistants determining the one of the plurality of second digital assistants by communicating between the plurality of second digital assistants. 

		In the same field of endeavor Oktem teaches methods, systems, and apparatus, including computer-readable storage devices, for managing voice interface devices, see abstract. Oktem teaches determining a match between the category associated with the user command (An utterance may include a spoken hotword. A hotword is a predetermined word or phrase used to activate the voice interface of the multiple devices 110. The hotword may precede the voice command and may indicate to the device 110 that the user 102a is addressing it and requesting a response, see par. [0041]), and the plurality of second digital assistants that can-2-Atty. Docket No. RPS920180059USNP(710.651) perform the action by comparing the category associated with the user command to the list of associations (he devices 110 are each configured to automatically respond when they detect a hotword followed by a voice command, subject to the management and control of the computer system 120. The multiple devices 110 may be configured to recognize and respond to the same hotword, for instance, if the multiple devices 110 share the same user account, see par. [0041]); 
	transmitting, based on identifying the plurality of second digital assistants can perform the action, an indication to one of the plurality of second digital assistants from the first digital assistant instructing the one of the plurality of second digital assistants to perform the command, wherein the transmitting comprises identifying the one of the plurality of second digital assistants via the plurality of second digital assistants determining the one of the plurality of second digital assistants by communicating between the plurality of second digital assistants (After grouping the devices 110 by utterance, the computer system 120 selects one device 110 from each group of devices 110 to respond to the utterance. The devices 110A through 110F have been grouped into Groups 1, 2, and 3 as described above. For each group of devices, based on the message data 142 received from the devices 110, the computer system 120 selects one device from each group to respond to the utterance. In examples where the devices 110 are configured to automatically respond to a received voice command, the computer system 120 can select a responding device 110 by sending a suppression signal 190 to those devices 110 that were not selected to respond, see par. [0073]; In some examples, a particular device 110D, 100E may itself determine that a user is engaged with it. For instance, the device 110D, 110E may detect the utterance while it is in the midst of an interactive session with a user. When these high-confidence signals are detected, the device 110D, 110E may override the typical selection process and claim the ability to respond to the utterance. The device 110D, 110E can send a message to the computer system 120 claiming the response. The computer system 120 can then grant the device 110 the ability to respond and send suppression signals to the other devices 110D, 110E that detected the same utterance. By overriding the typical selection process when there is strong evidence of user engagement with a particular device 110D, 110E, the computer system 120 can avoid subsequent selection processing, reducing its computing load and enabling a faster response to the user utterance, see par. [0102]); 

	and performing the function corresponding to the user command using the one of the plurality of second digital assistants (The selected device 110 can then respond to the utterance, for example, by outputting synthesized speech, see par. [0073]).


	It would have been obvious to one of ordinary skill in the art to combine the Spiewla in view of O’Donovan invention with the teachings of Oktem for the benefit avoiding subsequent selection processing, reducing its computing load and enabling a faster response to the user utterance, see par. [0102].

	Regarding claim 2 Spiewla teaches the method of claim 1, wherein the category is associated with a task selected from the group consisting of a media task (playlists), a home automation task (change temperature to 68 degrees), a time management task, and a list-making task (see par. [0385]; domains 509 (e.g., music, car, weather, sports, general, home, see par. [0344]).  
	Regarding claim 5 Spiewla teaches the method of claim 1, wherein the list is adjustable by a user (In its function as a configuration screen, GUI 502 includes graphical elements for user 256 selection of domains 509 and graphical elements for user 256 selection of virtual assistants 246, see par. [0344]). 
 
	Regarding claim 6 Spiewla teaches the method of claim 1, further comprising directing, responsive to determining that the one of the plurality of second digital assistants is associated with another device, the another device to perform the function (routing the received request to one of the plurality of virtual assistants respectively assigned to handle requests for the determined domain, see par. [0006]). 
 
	Regarding claim 7 Spiewla teaches the method of claim 6, wherein the directing comprises automatically directing without receiving additional user input (the step of routing the received request to the virtual assistant includes iteratively routing each of the two or more requests to the one of the plurality of virtual assistants assigned to handle requests for each respectively determined domain, see par. [0013]). 
 
	Regarding claim 8 Spiewla teaches the method of claim 6, wherein the directing comprises transmitting an indication of the user command to the another device (n a block 505 of process 501, processor(s) 243 determine 712 that the one of the plurality of virtual assistants 246 assigned to handle requests 252 for the determined 402 domain 509 is/are not available, then method 400 includes transmitting 804, by the processor(s) 243 in block 515, the request 252 to the default virtual assistants 246, see par. [0358]). 

	Regarding claim 9 Barczyk teaches the method of claim 6, further comprising maintaining, on the information handling device, a record of functions performed by the another device (the first mobile computing device 110-1 wirelessly receives digital-assistant capability information 376 from one or more of the other mobile computing devices. For example, the first mobile computing device 110-1 receives respective digital-assistant capability information 376 from each of the second and third mobile computing devices 110-2 and 110-3. The digital-assistant capability information 376 received from the second and third mobile computing devices 110-2 and 110-3 respectively identifies capabilities of the digital-assistants implemented at the respective devices 110-2 and 110-3. The digital-assistant capability information 376 includes information related to one or more of: device capability, software capability, and network capability associated with the mobile computing device implementing the respective digital assistant, see par. [0067]). 

	Regarding claim 10 Spiewla teaches the method of claim 1, wherein the determining comprises associating the first digital assistant with the information handling device responsive to identifying that no other digital assistant of another device is associated with the category (determine 712 that the one of the plurality of virtual assistants 246 assigned to handle requests 252 for the determined 402 domain 509 is/are not available, then method 400 includes transmitting 804, by the processor(s) 243 in block 515, the request 252 to the default virtual assistants 246, see par. [0358]). 
	Regarding claim 11 Spiewla teaches an information handling device, comprising: 
	a display screen (a display screen, see par. [0021]);  
	a processor (processor, see par. [0078]);  
	a memory device that stores instructions (memory device, see par. [0078]) executable by the processor to: 
	receive a user command(receiving a request from a user of the infotainment system, see par. [0005]);  
	receiving, at an information handling device, a user command (receiving a request from a user of the infotainment system, see par. [0005]); 
	identify a category associated with the user command, wherein the identifying comprises accessing a database comprising a list of associations between user commands and categories (determining a domain for the received request based on information contained in the received request, see par. [0005]; one of a plurality of virtual assistants 246 respectively assigned to handle requests 252 for a plurality of respectively assigned domains, see par. [0345]);  
	 
	and perform the function corresponding to the user command using the information handling device (and transmitting a response to the request to the user, see par. [0005]). 
	However Spiewla does not teach a first digital assistant from the ecosystem is not associated with the category and identifying a plurality of second digital assistants from the ecosystem that are associated with the category of the command, wherein the determining the first digital assistant is not associated with the category comprises identifying that the first digital assistant cannot perform an action within the user command and wherein the identifying  the plurality of second digital assistants comprises identifying the plurality of second digital assistants, associated with a second information handling device, can perform the action, wherein the determining comprises accessing a database comprising a list of associations between digital assistants of the ecosystem and categories and determining a match between the category associated with the user command and the plurality of second digital assistants that can -2-Atty. Docket No. RPS920180059USNP (710.651) perform the action by comparing the category associated with the user command to the list of associations; 
	transmitting, based on identifying the plurality of second digital assistants can perform the action, an indication to one of the plurality of second digital assistants from the first digital assistant instructing the one of the plurality of second digital assistants to perform the command, wherein the transmitting comprises identifying the one of the plurality of second digital assistants via the plurality of second digital assistants determining the one of the plurality of second digital assistants by communicating between the plurality of second digital assistants; 

	and performing the function corresponding to the user command using the one of the plurality of second digital assistants.
	In the same field of endeavor O’Donovan teaches an improved data processing apparatus and method and more specifically to mechanisms for routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001]. O’Donovan teaches a first digital assistant from the ecosystem is not associated with the category and identifying a plurality of second digital assistants from the ecosystem that are associated with the category of the command (O’Donovan a ranking value for subject or category expertise, a ranking value for confidence, or the like. In initializing the ranking value for each of the subset of virtual assistants, virtual assistance confidence engine 310 may initialize the ranking values to zero, virtual assistance confidence engine 310 may access one or more knowledge databases to obtain a ranking value for each of the subset of virtual assistants and utilize the obtained ranking values, see par. [0043]), wherein the determining the first digital assistant is not associated with the category comprises identifying that the first digital assistant cannot perform an action within the user command and wherein the identifying  the plurality of second digital assistants comprises identifying the plurality of second digital assistants, associated with a second information handling device, can perform the action, wherein the determining comprises accessing a database comprising a list of associations between digital assistants of the ecosystem and categories (based on the identified subject or category, virtual assistant identification engine 316 selects one or more virtual assistants of the subset of virtual assistants using the associated set of ranking values and a set of characteristics that indicates which ranking value of the set of ranking values to evaluate, see par. [0045]).
	It would have been obvious to one of ordinary skill in the art to combine the Spiewla invention with the teachings of O’Donovan for the benefit of routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001].
	 
	However Spiewla in view of O’Donovan does not teach determining a match between the category associated with the user command and the plurality of second digital assistants that can-2-Atty. Docket No. RPS920180059USNP(710.651) perform the action by comparing the category associated with the user command to the list of associations; transmitting, based on identifying the plurality of second digital assistants can perform the action, an indication to one of the plurality of second digital assistants from the first digital assistant instructing the one of the plurality of second digital assistants to perform the command, wherein the transmitting comprises identifying the one of the plurality of second digital assistants via the plurality of second digital assistants determining the one of the plurality of second digital assistants by communicating between the plurality of second digital assistants. 

		In the same field of endeavor Oktem teaches methods, systems, and apparatus, including computer-readable storage devices, for managing voice interface devices, see abstract. Oktem teaches determining a match between the category associated with the user command (An utterance may include a spoken hotword. A hotword is a predetermined word or phrase used to activate the voice interface of the multiple devices 110. The hotword may precede the voice command and may indicate to the device 110 that the user 102a is addressing it and requesting a response, see par. [0041]), and the plurality of second digital assistants that can-2-Atty. Docket No. RPS920180059USNP(710.651) perform the action by comparing the category associated with the user command to the list of associations (he devices 110 are each configured to automatically respond when they detect a hotword followed by a voice command, subject to the management and control of the computer system 120. The multiple devices 110 may be configured to recognize and respond to the same hotword, for instance, if the multiple devices 110 share the same user account, see par. [0041]); 
	transmitting, based on identifying the plurality of second digital assistants can perform the action, an indication to one of the plurality of second digital assistants from the first digital assistant instructing the one of the plurality of second digital assistants to perform the command, wherein the transmitting comprises identifying the one of the plurality of second digital assistants via the plurality of second digital assistants determining the one of the plurality of second digital assistants by communicating between the plurality of second digital assistants (After grouping the devices 110 by utterance, the computer system 120 selects one device 110 from each group of devices 110 to respond to the utterance. The devices 110A through 110F have been grouped into Groups 1, 2, and 3 as described above. For each group of devices, based on the message data 142 received from the devices 110, the computer system 120 selects one device from each group to respond to the utterance. In examples where the devices 110 are configured to automatically respond to a received voice command, the computer system 120 can select a responding device 110 by sending a suppression signal 190 to those devices 110 that were not selected to respond, see par. [0073]; In some examples, a particular device 110D, 100E may itself determine that a user is engaged with it. For instance, the device 110D, 110E may detect the utterance while it is in the midst of an interactive session with a user. When these high-confidence signals are detected, the device 110D, 110E may override the typical selection process and claim the ability to respond to the utterance. The device 110D, 110E can send a message to the computer system 120 claiming the response. The computer system 120 can then grant the device 110 the ability to respond and send suppression signals to the other devices 110D, 110E that detected the same utterance. By overriding the typical selection process when there is strong evidence of user engagement with a particular device 110D, 110E, the computer system 120 can avoid subsequent selection processing, reducing its computing load and enabling a faster response to the user utterance, see par. [0102]); 

	and performing the function corresponding to the user command using the one of the plurality of second digital assistants (The selected device 110 can then respond to the utterance, for example, by outputting synthesized speech, see par. [0073]).


	It would have been obvious to one of ordinary skill in the art to combine the Spiewla in view of O’Donovan invention with the teachings of Oktem for the benefit avoiding subsequent selection processing, reducing its computing load and enabling a faster response to the user utterance, see par. [0102].
	Regarding claim 12 Spiewla teaches the information handling device of claim 11, wherein the category is associated with a task selected from the group consisting of a media task, a home automation task, a time management task, and a list-making task (see par. [0385]; domains 509 e.g., music, car, weather, sports, general, home, see par. [0344]). 
  
	Regarding claim 15 Spiewla teaches the information handling device of claim 11, wherein the list is adjustable by a user In its function as a configuration screen, GUI 502 includes graphical elements for user 256 selection of domains 509 and graphical elements for user 256 selection of virtual assistants 246, see par. [0344]). 
 
	Regarding claim 16 Spiewla teaches the information handling device of claim 11, wherein the instructions are further executable by the processor to direct, responsive to determining that the digital assistant is associated with another device, the another device to perform the function (routing the received request to one of the plurality of virtual assistants respectively assigned to handle requests for the determined domain, see par. [0006]). 
 
	Regarding claim 17 Spiewla teaches the information handling device of claim 16, wherein the instructions executable by the processor to direct comprise instructions executable by the processor to automatically direct without receiving additional user input (the step of routing the received request to the virtual assistant includes iteratively routing each of the two or more requests to the one of the plurality of virtual assistants assigned to handle requests for each respectively determined domain, see par. [0013]). 
 
	Regarding claim 18 Barzyck teaches the information handling device of claim 16, wherein the instructions are further executable by the processor to maintain, on the information handling device, a record of functions performed by the another device (the first mobile computing device 110-1 wirelessly receives digital-assistant capability information 376 from one or more of the other mobile computing devices. For example, the first mobile computing device 110-1 receives respective digital-assistant capability information 376 from each of the second and third mobile computing devices 110-2 and 110-3. The digital-assistant capability information 376 received from the second and third mobile computing devices 110-2 and 110-3 respectively identifies capabilities of the digital-assistants implemented at the respective devices 110-2 and 110-3. The digital-assistant capability information 376 includes information related to one or more of: device capability, software capability, and network capability associated with the mobile computing device implementing the respective digital assistant, see par. [0067]). 
 
	Regarding claim 19 Spiewla teaches the information handling device of claim 11, wherein the instructions executable by the processor to determine comprise instructions executable by the processor to associate the first digital assistant with the information handling device responsive to identifying that no other digital assistant of another device is associated with the category (determine 712 that the one of the plurality of virtual assistants 246 assigned to handle requests 252 for the determined 402 domain 509 is/are not available, then method 400 includes transmitting 804, by the processor(s) 243 in block 515, the request 252 to the default virtual assistants 246, see par. [0358]).  
 
	Regarding claim 20 Spiewla teaches a system, comprising: 
	at least two connected information handling devices, each of the at least two connected information handling devices comprising a storage device that stores code (processor(s) 243 periodically download via network 250, and store in memory 240, updates to the locally stored default virtual assistant 248 data set, see par. [0354]), the code being executable by a processor and comprising: 
	code that detects a user command (receiving a request from a user of the infotainment system, see par. [0005]);  
	 
	code that identifies, a category associated with the user command, wherein the identifying comprises accessing a database comprising a list of associations between user commands and categories (determining a domain for the received request based on information contained in the received request, see par. [0005]; one of a plurality of virtual assistants 246 respectively assigned to handle requests 252 for a plurality of respectively assigned domains, see par. [0345]);  
	 
	and code that performs a function corresponding to the user command using the information handling device (and transmitting a response to the request to the user, see par. [0005]). 
	However Spiewla does not teach a first digital assistant from the ecosystem is not associated with the category and identifying a plurality of second digital assistants from the ecosystem that are associated with the category of the command, wherein the determining the first digital assistant is not associated with the category comprises identifying that the first digital assistant cannot perform an action within the user command and wherein the identifying  the plurality of second digital assistants comprises identifying the plurality of second digital assistants, associated with a second information handling device, can perform the action, wherein the determining comprises accessing a database comprising a list of associations between digital assistants of the ecosystem and categories and determining a match between the category associated with the user command and the plurality of second digital assistants that can -2-Atty. Docket No. RPS920180059USNP (710.651) perform the action by comparing the category associated with the user command to the list of associations; 
	transmitting, based on identifying the plurality of second digital assistants can perform the action, an indication to one of the plurality of second digital assistants from the first digital assistant instructing the one of the plurality of second digital assistants to perform the command, wherein the transmitting comprises identifying the one of the plurality of second digital assistants via the plurality of second digital assistants determining the one of the plurality of second digital assistants by communicating between the plurality of second digital assistants; 

	and performing the function corresponding to the user command using the one of the plurality of second digital assistants.
	In the same field of endeavor O’Donovan teaches an improved data processing apparatus and method and more specifically to mechanisms for routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001]. O’Donovan teaches a first digital assistant from the ecosystem is not associated with the category and identifying a plurality of second digital assistants from the ecosystem that are associated with the category of the command (O’Donovan a ranking value for subject or category expertise, a ranking value for confidence, or the like. In initializing the ranking value for each of the subset of virtual assistants, virtual assistance confidence engine 310 may initialize the ranking values to zero, virtual assistance confidence engine 310 may access one or more knowledge databases to obtain a ranking value for each of the subset of virtual assistants and utilize the obtained ranking values, see par. [0043]), wherein the determining the first digital assistant is not associated with the category comprises identifying that the first digital assistant cannot perform an action within the user command and wherein the identifying  the plurality of second digital assistants comprises identifying the plurality of second digital assistants, associated with a second information handling device, can perform the action, wherein the determining comprises accessing a database comprising a list of associations between digital assistants of the ecosystem and categories (based on the identified subject or category, virtual assistant identification engine 316 selects one or more virtual assistants of the subset of virtual assistants using the associated set of ranking values and a set of characteristics that indicates which ranking value of the set of ranking values to evaluate, see par. [0045]).
	It would have been obvious to one of ordinary skill in the art to combine the Spiewla invention with the teachings of O’Donovan for the benefit of routing a voice command to one or more virtual assistants based on each virtual assistant's capability to provide an accurate answer, see par. [0001].
	 
	However Spiewla in view of O’Donovan does not teach determining a match between the category associated with the user command and the plurality of second digital assistants that can-2-Atty. Docket No. RPS920180059USNP(710.651) perform the action by comparing the category associated with the user command to the list of associations; transmitting, based on identifying the plurality of second digital assistants can perform the action, an indication to one of the plurality of second digital assistants from the first digital assistant instructing the one of the plurality of second digital assistants to perform the command, wherein the transmitting comprises identifying the one of the plurality of second digital assistants via the plurality of second digital assistants determining the one of the plurality of second digital assistants by communicating between the plurality of second digital assistants. 

		In the same field of endeavor Oktem teaches methods, systems, and apparatus, including computer-readable storage devices, for managing voice interface devices, see abstract. Oktem teaches determining a match between the category associated with the user command (An utterance may include a spoken hotword. A hotword is a predetermined word or phrase used to activate the voice interface of the multiple devices 110. The hotword may precede the voice command and may indicate to the device 110 that the user 102a is addressing it and requesting a response, see par. [0041]), and the plurality of second digital assistants that can-2-Atty. Docket No. RPS920180059USNP(710.651) perform the action by comparing the category associated with the user command to the list of associations (he devices 110 are each configured to automatically respond when they detect a hotword followed by a voice command, subject to the management and control of the computer system 120. The multiple devices 110 may be configured to recognize and respond to the same hotword, for instance, if the multiple devices 110 share the same user account, see par. [0041]); 
	transmitting, based on identifying the plurality of second digital assistants can perform the action, an indication to one of the plurality of second digital assistants from the first digital assistant instructing the one of the plurality of second digital assistants to perform the command, wherein the transmitting comprises identifying the one of the plurality of second digital assistants via the plurality of second digital assistants determining the one of the plurality of second digital assistants by communicating between the plurality of second digital assistants (After grouping the devices 110 by utterance, the computer system 120 selects one device 110 from each group of devices 110 to respond to the utterance. The devices 110A through 110F have been grouped into Groups 1, 2, and 3 as described above. For each group of devices, based on the message data 142 received from the devices 110, the computer system 120 selects one device from each group to respond to the utterance. In examples where the devices 110 are configured to automatically respond to a received voice command, the computer system 120 can select a responding device 110 by sending a suppression signal 190 to those devices 110 that were not selected to respond, see par. [0073]; In some examples, a particular device 110D, 100E may itself determine that a user is engaged with it. For instance, the device 110D, 110E may detect the utterance while it is in the midst of an interactive session with a user. When these high-confidence signals are detected, the device 110D, 110E may override the typical selection process and claim the ability to respond to the utterance. The device 110D, 110E can send a message to the computer system 120 claiming the response. The computer system 120 can then grant the device 110 the ability to respond and send suppression signals to the other devices 110D, 110E that detected the same utterance. By overriding the typical selection process when there is strong evidence of user engagement with a particular device 110D, 110E, the computer system 120 can avoid subsequent selection processing, reducing its computing load and enabling a faster response to the user utterance, see par. [0102]); 

	and performing the function corresponding to the user command using the one of the plurality of second digital assistants (The selected device 110 can then respond to the utterance, for example, by outputting synthesized speech, see par. [0073]).


	It would have been obvious to one of ordinary skill in the art to combine the Spiewla in view of O’Donovan invention with the teachings of Oktem for the benefit avoiding subsequent selection processing, reducing its computing load and enabling a faster response to the user utterance, see par. [0102].

	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656